Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The final office action is in response to the remarks filed 08/07/2021 and 09/02/2021.
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has fully considered Applicant’s amendments. As the rejected subject matter has been removed from the claims, the claim rejection has been withdrawn.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertions in view of Trovero and Leonard, these references are no longer utilized in the rejection of the independent claims. The grounds of rejection has been updated, which was necessitated by amendment filed on 08/07/2021 and supplemental filed on 09/02/2021. The independent claims are now rejected over the combination of Beddo, Scarpati, and Bledsoe. Accordingly, Applicant’s arguments in view of Trovero and Leonard are moot. See the detailed rejection below.
Regarding Applicant’s assertions in view of Beddo teaching a “neural network,” the grounds of rejection have been updated. Examiner is not relying on Beddo to teach the limitations related to a “neural network.” Accordingly, Applicant’s arguments in view of Beddo are moot. 
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beddo et al. (US 20140108094 A1) in view of Scarpati et al. (US 20180374109 A1) in view of Bledsoe et al. (US 20180300737 A1).

Regarding claim 1, Beddo teaches a method of forecasting demand of an item (Figs. 2-5), the method comprising: 
receiving historical sales data for the item for a plurality of past time periods (paragraph [0069] teaches collecting historical product information associated with the sale of a product; see also: [0002, 0024, 0063]),
the historical sales data comprising a plurality of features of the item that impact the demand of the item (paragraph [0064-0067] teaches the historical product information including brand information, sales data based on a time period, unit price, units sold by competitors, and advertisement information, wherein paragraph [0068] the product information is information that affects the sale of the product (i.e. impact the demand of the item), wherein paragraph [0074] teaches the product information is used to construct the data matrix),
the plurality of features comprising at least two or more different types comprised from at least two of price (paragraph [0064-0067] teaches the historical product information including sales data based on unit price), brand (paragraph [0064-0067] teaches the historical product information including brand information,), promotions (paragraph [0064-0067] teaches the historical product information including advertisement information), size (paragraph [0070] teaches historical product information includes the different sizes of the item); 
defining a plurality of different feature sets, each feature set comprised of a plurality of features from the historical sales data (paragraphs [0042] teaches producing different input matrices using linear systems, wherein paragraph [0074] the input vector is comprised of some of the product information, such as price, advertisements, temperature, etc.; see also: [0064-0070]); 
using each of the trained models, generating a plurality of past demand forecasts for each of some or all of the past time periods and generating a plurality of futureU.S. Application No. 15/799,115 Page 2 of 13demand forecasts for each of future time periods (paragraph [0077] teaches evaluating the data matrix using the neural network to produce the forecasting data, wherein paragraph [0024] teaches determining the previous outputs, which are prior predictions of the values of the variables, wherein paragraph [0081] the neural networks produce a sales forecast to forecast the number of sales for future weeks based on the sales data); 
…determining a weight for each of the trained models and normalizing each weight (paragraphs [0044-0045] teach weighing each state within the neural network, wherein the weights are normalized and a Bayesian weighted average of the neural network is created, and wherein paragraphs ; 
and generating a final demand forecast for the item for each future time periods by combining a weighted value for each trained (paragraph [0053] teaches stacking the multiple weighted neural networks into a single model for forecasting predictions).
However, Beddo does not explicitly teach using the plurality of different feature sets as inputs to one or more different algorithms to generate a plurality of different machine learning models, each of the different machine learning models corresponding to each of the different feature sets, each of the plurality of machine learning models generated and configured based on the types of features from each of the different feature sets, and each different feature set having a different number of features and/or different types of features; wherein the different machine learning models each have a same algorithm, each same algorithm having a different number of features corresponding to one of the different feature sets, or the different machine learning models each have the same algorithm, each same algorithm having a different number of nodes corresponding to one of the different feature sets, or the different machine learning models each have a different algorithm, each different algorithm corresponding to one of the different feature sets, the different algorithms comprising at least two of linear regression, Support Vector Machine, or Artificial Neural Networks; U.S. Application No. 15/799,115Page 2 of 16ORA180030-US-NPafter generating each of the different machine learning models, training each of the different machine learning models with a same training set to generate a plurality of trained models, the training set generated from the historical sales data and comprising a plurality of values, each of the values corresponding to one of the types of features; determining a root-mean-square error (RMSE) for each of the past demand forecasts; based on the RMSE, determining a weight for each of the trained models.
From the same or similar field of endeavor, Scarpati teaches using the plurality of different feature sets as inputs to one or more different algorithms to generate a plurality of different machine learning models (Figs. 7-8 and [0078-0079] teach the data from many stores can be put into , 
each of the different machine learning models corresponding to each of the different feature sets (Fig. 7, “720” and “730,” and [0082-0084] teach producing a separate model for each different partitioning scheme of data including a separate model is created for each department type and volume type, wherein [0102] teaches creating one or more models using machine learning regression based on the pooled features; see also: Fig. 8), 
each of the plurality of machine learning models generated and configured based on the types of features from each of the different feature sets (Fig. 7, “720” and “730,” and [0082-0084] teach producing a separate model for each different partitioning scheme of data including a separate model is created for each department type and volume type, wherein [0102] teaches creating one or more models using machine learning regression based on the pooled features, as well as in 
and each different feature set having a different number of features and/or different types of features (Fig. 7, “720” and “730,” and [0082-0084] teach producing a separate model for each different partitioning scheme of data including a separate model is created for each department type and volume type, wherein [0102] teaches creating one or more models using machine learning regression based on the pooled features, as well as in [0064] teaches the collected historical data from all stores is transformed into features that summarize the data at different granularities or based on different functions, such as in [0066-0069] teach the features include seasonality, type of departments where volumes are being forecast, region of the particular store, store sales, and more, as well as in [0082] teaches each combination of values in the pooled fields are associated with a separate model); 
wherein the different machine learning models each have a same algorithm ([0086-0087] teach the pooled features are fed to a machine learning regression algorithm that dynamically constructs a model mapping the features to the predicted volume, wherein [0082-0084] teach the models are each trained using a denoted “model configuration,” as well as producing a separate model for each different  as well as in [0087] teaches training a model using a regression function known as a Gradient Boosted Model Training function; see also: Figs. 7-8), 
each same algorithm having a different number of features corresponding to one of the different feature sets ([0086-0087] teach the pooled features are fed to a machine learning regression algorithm that dynamically constructs a model mapping the features to the predicted volume, wherein [0082] teaches producing a separate model for each different partitioning scheme of data, and wherein [0082-0084] teach the models are each trained using a denoted “model configuration,” and a separate model is created for each department type and volume type, as well as in [0087] teaches training a model using a regression function known as a Gradient Boosted Model Training function; see also: Figs. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beddo to incorporate the teachings of Scarpati to include using the plurality of different feature sets as inputs to one or more different algorithms to generate a plurality of different machine learning models, each of the different machine learning models corresponding to each of the different feature sets, each of the plurality of machine learning models generated and configured based on the types of features from each of the different feature sets, and each different feature set having a different number of features and/or different types of features; wherein the different machine learning models each have a same algorithm, each same algorithm having a different number of features corresponding to one of the different feature sets, or the different machine learning models each have the same algorithm, each same algorithm having a different number of nodes corresponding to one of the different feature sets, or the different machine learning models each have a different algorithm, each different algorithm corresponding to one of the different feature sets, the different algorithms comprising at least two of linear regression, Support Vector Machine, or Artificial Neural Networks. One would have been motivated to do so in order to produce improved predictions through the use of machine learning to provide accurate forecasts that can curtail expenditures and allow the organization to focus their efforts on other issues (Scarpati, [0009]). By incorporating Scarpati into Beddo, one would have been able to 
However, the combination of Beddo and Scarpati does not explicitly teach U.S. Application No. 15/799,115Page 2 of 16ORA180030-US-NPafter generating each of the different machine learning models, training each of the different machine learning models with a same training set to generate a plurality of trained models, the training set generated from the historical sales data and comprising a plurality of values, each of the values corresponding to one of the types of features; determining a root-mean-square error (RMSE) for each of the past demand forecasts; based on the RMSE, determining a weight for each of the trained models.
From the same or similar field of endeavor, Bledsoe teaches after generating each of the different machine learning models ([0063] teaches selecting a group of entrant forecasting models from a pool of untested models, wherein the models are selected based on characteristics of a time series and features identified during the feature engineering process, wherein the system can train the entrant forecasting models during modeling phase “315” using time series data associated with relevant features), training each of the different machine learning models with a same training set to generate a plurality of trained models ([0063] teaches selecting a group of entrant forecasting models from a pool of untested models, wherein the models are selected based on characteristics of a time series and features identified during the feature engineering process, wherein the system can train the entrant forecasting models during modeling phase “315” using time series data associated with relevant features, wherein [0083] teaches once the final set of entrant forecast models are selected, each model produces forecast data points for one testing period, as well as in Fig. 7 and [0103-0104] teach each entrant forecasting model is trained using a test period of one or more periods, such as 701A, 701B, or 701C; see also: [0020-0022, 0065-0066]), 
the training set generated from the historical sales data and comprising a plurality of value ([0089] teaches testing the entrant forecasting models using a testing set including data points of the time period from July-Aug 2016, as well as in Fig. 7 and [0103-0104] teach each entrant forecasting model is i.e. types of features); also: [0059-0062]), 
each of the values corresponding to one of the types of features ([0089] teaches testing the entrant forecasting models using a testing set including data points of the time period from July-Aug 2016, as well as in Fig. 7 and [0103-0104] teach each entrant forecasting model is trained using a test period of one or more periods, such as 701A, 701B, or 701C, and wherein [0020] teaches the time series data can be measurements of product sales, and wherein [0065-0066] teach the dataset contains product data including descriptions, categories, types, sizes, colors, promotional information, and more (i.e. types of features); also: [0059-0062]); 
determining a root-mean-square error (RMSE) for each of the past demand forecasts ([0091-0094] teach calculating forecast accuracy scores for each of the entrant forecasting models based on a comparison of the forecasted data points included in the second dataset known as the testing set, wherein the accuracy is measured using a root mean square error measure; see also: [0032]); 
based on the RMSE, determining a weight for each of the trained models ([0091-0094] teach calculating forecast accuracy scores for each of the entrant forecasting models based on a comparison of the forecasted data points included in the second dataset known as the testing set, wherein the accuracy is measured using a root mean square error measure, wherein the RMSE grants a relatively high weight to large forecast errors, wherein the system can utilize these scores to identify models with large errors that are particularly undesirable; see also: [0032]). 
Therefore, incorporating the RMSE weight scores of Bledsoe into the weighted model ensemble of Beddo would teach all the limitations of the claim above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beddo and Scarpati to incorporate the teachings of Bledsoe to include after generating each of the 
Regarding claims 8 and 15, the claims recite limitations already addressed by the combination of Beddo, Scarpati, and Bledsoe. Regarding claim 8, Beddo teaches a non-transitory computer-readable medium having instructions stored thereon that (paragraph [0012] teaches a non-transitory computer readable medium comprising program codes, wherein paragraph [0158] teaches the processor can executes the instructions of the medium), when executed by a processor, cause the processor to forecast demand of an item, the forecast comprising. Regarding claim 15, Beddo teaches a demand forecasting system comprising: a processor coupled to a storage device that implements a demand forecasting module to forecast demand of an item comprising (paragraph [0158] teaches the processor can executes the instructions of the medium, wherein paragraph [0012] teaches a non-transitory computer readable medium comprising program codes). Therefore, claims 8 and 15 are rejected as being taught by the combination of Beddo, Scarpati, and Bledsoe.

Regarding claims 2, 9, and 16, the combination of Beddo, Scarpati, and Bledsoe teach all the limitations of claims 1, 8, and 15 above. 
However, Beddo does not explicitly teach wherein the different machine learning models each have a same algorithm, each same algorithm having a different number of features corresponding to one of the different feature sets.
wherein the different machine learning models each have a same algorithm ([0086-0087] teach the pooled features are fed to a machine learning regression algorithm that dynamically constructs a model mapping the features to the predicted volume, wherein [0082-0084] teach the models are each trained using a denoted “model configuration,” as well as producing a separate model for each different partitioning scheme of data including for each department type and volume type, as well as in [0087] teaches training a model using a regression function known as a Gradient Boosted Model Training function; see also: Figs. 7-8),
each same algorithm having a different number of features corresponding to one of the different feature sets ([0086-0087] teach the pooled features are fed to a machine learning regression algorithm that dynamically constructs a model mapping the features to the predicted volume, wherein [0082] teaches producing a separate model for each different partitioning scheme of data, and wherein [0082-0084] teach the models are each trained using a denoted “model configuration,” and a separate model is created for each department type and volume type, as well as in [0087] teaches training a model using a regression function known as a Gradient Boosted Model Training function; see also: Figs. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beddo, Scarpati, and Bledsoe to incorporate the further teachings of Scarpati to include wherein the different machine learning models each have a same algorithm, each same algorithm having a different number of features corresponding to one of the different feature sets. One would have been motivated to do so in order to produce improved predictions through the use of machine learning to provide accurate forecasts that can curtail expenditures and allow the organization to focus their efforts on other issues (Scarpati, [0009]). By incorporating Scarpati into Beddo, one would have been able to produce more accurate models by pooling data associated with historical features including seasonality, trends, and more, wherein the features can be extracted and summarized into different granularity levels for models (Scarpati, [0029, 0064]).


Regarding claims 3, 10, and 17, the combination of Beddo, Scarpati, and Bledsoe teach all the limitations of claims 1, 8, and 15 above. 
However, Beddo does not explicitly teach wherein the different machine learning models each have a different algorithm, each different algorithm corresponding to one of the different feature sets, the different algorithms comprising at least two of linear regression, Support Vector Machine, or Artificial Neural Networks.
From the same or similar field of endeavor, Bledsoe further teaches wherein the different machine learning models each have a different algorithm ([0114] teaches determining that a combination of entrant forecasting models having different structures leads to higher forecast accuracy, wherein [0048-0049] and Table 2 teach a pool of untested forecasting models including regression models and neural networks; see also: Table 3, [0107-0108]), 
each different algorithm corresponding to one of the different feature sets ([0114] teaches determining that a combination of entrant forecasting models having different structures leads to higher forecast accuracy, wherein [0084] teaches selection of entrant forecasting models is further based on additional factors including a number of relevant features, and other suitable information; see also: Table 3, [0107-0108]),
the different algorithms comprising at least two of linear regression or Artificial Neural Networks ([0114] teaches determining that a combination of entrant forecasting models having different structures leads to higher forecast accuracy, wherein [0048-0049] and Table 2 teach a pool of untested forecasting models including regression models and neural networks; see also: Table 3, [0107-0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beddo, Scarpati, and Bledsoe to incorporate the further teachings of Bledsoe to include wherein the different machine learning models each have a different algorithm, each different algorithm corresponding to one of the different feature sets, the different algorithms comprising at least two of linear regression, Support Vector Machine, or Artificial Neural Networks. One would have been motivated to do so in order to favor entrant forecasting models with 

Regarding claims 7 and 14, the combination of Beddo, Scarpati, and Bledsoe teach all the limitations of claims 1 and 8 above. 
Beddo further teaches the final demand forecast is transmitted to a specialized inventory management system and a specialized manufacturing system (paragraph [0110] teaches the retailer can obtain forecasting data relating to the product via the web portal of the forecasting apparatus (i.e. specialized inventory management system); paragraph [0143] teaches the forecasting data is displayed to the manufacturer via web based interface of the forecasting apparatus (i.e. specialized manufacturing system)).

Claims 4- 6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beddo et al. (US 20140108094 A1) in view of Scarpati et al. (US 20180374109 A1) in view of Bledsoe et al. (US 20180300737 A1).

Regarding claims 4, 11, and 18, the combination of Beddo, Scarpati, and Bledsoe teach all the limitations of claims 1, 8, and 15 above.
However, Beddo does not explicitly teach the weight (W(i)) is determined from the RMSE (R(i)) as follows: W(i)= 1/R(i).  
From the same or similar field of endeavor, Caldeira teaches the weight (W(i)) is determined from the RMSE (R(i)) as follows: (W(i)= 1/R(i) (page 86, section 5. “Thick modeling approach with 
    PNG
    media_image1.png
    27
    145
    media_image1.png
    Greyscale
).  
While Caldeira does not explicitly evaluate past demand forecasts, Caldeira presents a solution to a problem reasonably pertinent to the claimed invention. For example, as cited above, Beddo addresses weighing a number of models to produce a singular model; however, Beddo does not explicitly address the claimed manner of calculating the weights by use of root-mean-square error. Caldeira describes an approach to improving the accuracy of weighted forecast model combinations. In Beddo, one is determining a singular item forecast using a combination of weighted models. Analogously, in Caldeira, one is inquiring about interest rates using a combination of weighted models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beddo, Scarpati, and Bledsoe to incorporate the teachings of Caldeira to include the weight (W(i)) is determined from the RMSE (R(i)) as follows: (W(i)= 1/R(i). This improvement is suggested since Caldeira provides a combined forecasting model solution that alleviates model uncertainty by providing a more sophisticated adaptive combination (Caldeira, Page 80, first paragraph). Similarly, such a modification of Beddo would have allowed a user of Beddo’s invention to produce more accurate forecasting results with such a sophisticated combination of forecasting models.

Regarding claims 5, 12, and 19, the combination of Beddo, Scarpati, Bledsoe, and Caldeira teach all the limitations of claims 4, 11, and 18 above.
	However, Beddo does not explicitly teach each weight is normalized as follows: 
    PNG
    media_image2.png
    48
    238
    media_image2.png
    Greyscale
  
	From the same or similar field of endeavor, Caldeira further teaches each weight is normalized as follows: 
    PNG
    media_image2.png
    48
    238
    media_image2.png
    Greyscale
  (page 86, section 5. “Thick modeling approach with RMSE-
    PNG
    media_image3.png
    87
    301
    media_image3.png
    Greyscale
).
While Caldeira does not explicitly evaluate past demand forecasts, Caldeira presents a solution to a problem reasonably pertinent to the claimed invention. For example, as cited above, Beddo addresses weighing a number of models to produce a singular model; however, Beddo does not explicitly address the claimed manner of normalizing the calculated weights. Caldeira describes an approach to improving the accuracy of weighted forecast model combinations. In Beddo, one is determining a singular item forecast using a combination of weighted models. Analogously, in Caldeira, one is inquiring about interest rates using a combination of weighted models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beddo, Scarpati, Bledsoe, and Caldeira to incorporate the additional teachings of Caldeira to include each weight is normalized as follows: 
    PNG
    media_image2.png
    48
    238
    media_image2.png
    Greyscale
  . This improvement is suggested since Caldeira provides a combined forecasting model solution that alleviates model uncertainty by providing a more sophisticated adaptive combination (Caldeira, Page 80, first paragraph). Similarly, such a modification of Beddo would have allowed a user of Beddo’s invention to produce more accurate forecasting results with such a sophisticated combination of forecasting models. 

Regarding claims 6, 13, and 20, the combination of Beddo, Scarpati, Bledsoe, and Caldeira teach all the limitations of claims 5, 12, and 19 above.
However, Beddo does not explicitly teach the final demand forecast (F'(x)) at week (x) comprises F'(x)=sum(w'(i)* f(i,x)).
From the same or similar field of endeavor, Caldeira further teaches the final demand forecast (F'(x)) at week (x) comprises F'(x)=sum(w'(i)* f(i,x))

    PNG
    media_image4.png
    73
    317
    media_image4.png
    Greyscale
; Examiner’s Note: The “y” variable is the equivalent to the claimed F variable; the                         
                            
                                ∑
                                
                                     
                                
                            
                        
                    variable is the equivalent of the “sum” variable. The “w” variable is the equivalent of the claimed w variable. The second “y” is equivalent to f((i,x)), wherein the “tau” is equivalent to the claimed x variable.).
While Caldeira does not explicitly evaluate past demand forecasts, Caldeira presents a solution to a problem reasonably pertinent to the claimed invention. For example, as cited above, Beddo addresses weighing a number of models to produce a singular model; however, Beddo does not explicitly address the claimed manner of calculating the overall forecast combination. Caldeira describes an approach to improving the accuracy of weighted forecast model combinations. In Beddo, one is determining a singular item forecast using a combination of weighted models. Analogously, in Caldeira, one is inquiring about interest rates using a combination of weighted models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Beddo, Scarpati, Bledsoe, and Caldeira to incorporate the additional teachings of Caldeira to include the final demand forecast (F'(x)) at week (x) comprises F'(x)=sum(w'(i)* f(i,x)). This improvement is suggested since Caldeira provides a combined forecasting model solution that alleviates model uncertainty by providing a more sophisticated adaptive combination (Caldeira, Page 80, first paragraph). Similarly, such a modification of Beddo would have allowed a user of Beddo’s invention to produce more accurate forecasting results with such a sophisticated combination of forecasting models. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gong (US 10417650 B1) discloses customer-specific characteristics can be input into the training parameter selection model, wherein each group may produce a separate set of training parameters, and thus different prediction models
Cui et al. (US 20190012684 A1) teaches building two projection models by applying different subsets of information relating to different historical information areas, additionally the model builder can determine if there is another demographic grouping to process for the selected projection model, wherein the system can cycle through each potential model to produce demographic-specific models
Ray et al. (US 10453026 B2) discloses forecasting sales for a retail business by choosing a set of Bayesian multivariate models to be used to calculate a sales forecast for each SKU by clusters of SKUs, wherein the models are also weighted
Ramos et al. (“A Procedure for Identification of Appropriate State Space and ARIMA Models Based on Time-Series Cross-Validation,” see 892) discloses utilizing root mean square error measures to evaluate the performance of a model
Bermeir et al. (“Forecaster Performance Evaluation with Cross-validation and Variants,” see 892) discloses choosing a plurality of models, validating each model using only one test set, computing an average error per model using RMSE, and using a model selection procedure to identify the best model

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683